Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 3, 6, 7, 9, 10 and 24 - 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung, US 2004/0107547.
Regarding Claim 1, Chung discloses a closure device [for releasably connecting two parts with each other], comprising a first closure part 2 which includes a first base body 22 with an engagement opening 221, and a second closure part 1 which includes a second base body 11 and at least one engagement portion 12 formed on the second base body (11), wherein the first closure part (2) and the second closure part (1) can be attached to each other such that in a closed position (figure 6) the engagement portion (12) is at least partly received in the engagement opening (221) to support a load acting between the first closure part (2) and the second closure part (1) along a load direction, and holding of the first and second closure parts (2, 1) against each 
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the closure device, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that the buckle disclosed by Chung (US 2004/00107547), is indeed capable of the intended use statements. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding Claim 2, Chung discloses the closure device according to claim 1, wherein the closed position (figure 6) the engagement portion (12) of the second closure part (1) passes through the engagement opening (221). 
Regarding Claim 3, Chung discloses the closure device according to claim 1, wherein at least one of the engagement portion (12) protrudes from the second base body (11) in the manner of a web (figure 2), in particular transversely to the load direction (figure 6), and two portions 21, 22 formed on the first base body (22) are spaced apart from each other along the load direction 
Regarding Claim 6, Chung discloses the closure device according to claim 1, wherein the engagement portion (12) includes an abutment surface 1211 which in the closed position (figure 6) is in abutment with a portion 2211 of the first closure part (2) bordering the through opening (221) to support a load acting on the second closure part (1) in the load direction (figure 6). 
Regarding Claim 7, Chung discloses the closure device according to claim 6, wherein the abutment surface (1211) is inclined (the surface that is parallel to the arrow indicating a closing direction shown in figure 3) relative (perpendicularly) to the load direction and (parallel) to a closing direction (arrow), along which the first closure part (2) and the second closure part (1) can be attached to each other such that in the case of a load acting (arrow in figure 5) on the second closure part (1) in the load direction, the engagement portion (12) is loaded with a force component (due to the magnetic elements 3) in the closing direction relative to the first closure part (2). 
Regarding Claim 9, Chung discloses the closure device according to claim 1, wherein in the closed position (figure 6) the retention of the first (2) and second (1) closure parts against each other is magnetically supported by at least one magnet 3 of the first or second closure part. 

Regarding Claim 24, Chung discloses the closure device according to claim 1, wherein a grip clement 4 is provided on the first or second base body (22) for manually releasing the closure parts (2, 1) from each other. 
Regarding Claim 25, Chung discloses the closure device according to claim 24, wherein the grip element (4) is at least one of the following: is flexible (belt) and is held on a continuous opening 211 of the first or second base body (22). 
Regarding Claim 26, Chung discloses a shoe closure (see paragraph [0009]) with a closure device according to claim 1. 
Regarding Claim 27, Chung discloses an article of clothing (a shoe in paragraph [0009]) with a closure device according to claim 1.
Regarding Claim 28, Chung discloses the closure device according to claim 1, wherein the engagement opening (211) is inclined relative to the first base body (2), and wherein the at least one engagement portion (12) is inclined relative to the second base body (1; see figures 3 - 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chung, US 2004/0107547.
Regarding Claim 17, Chung discloses a closure device (buckle) [for releasably connecting two parts on an article of clothing], comprising a first closure part 2 which includes a first base body 22, and a second closure part 1 which includes a second base body 11, wherein the first closure part (2) and the second closure part (1) can be attached to each other such that in a closed position (figure 6) the first base body (2) and the second base body (11) at least partly are at least positively connected with each other to support a load acting between the first closure part (2) and the second closure part (1) along a load direction (arrow in figure 5), and holding of the first and second closure parts (2, 1) against each other in the closed position (figure 6) is magnetically supported (by magnetic elements 3), and on at least one of the first and second base bodies at least one continuous opening 211 is formed, through which a flexible tightening element 4 (belt) is guided, which in the closed position (figure 6) transmits the load acting along the load direction to the closure parts (2, 1), and is held on the first or second base body (figure 5). 
Chung does not explicitly disclose the flexible tightening element (4) is a shoelace. However, Chung discloses that related art includes a buckle having 
Regarding Claim 18, Chung discloses the closure device according to claim 17, wherein the at least one continuous opening (211) is provided at a distance to an engagement opening 221 which is formed on the first or second base body (22) including the continuous opening (211) and into which an engagement portion 12 of the other, second or first base body (11) engages in the closed position (figure 6). 
Response to Arguments
Applicant's arguments filed June 8, 2021 (pages 9 - 12) have been fully considered but they are not persuasive. With regards to Claim 1, Applicant argues that Chung (US 2004/0107547) does not disclose a through opening that allows for the engagement portion to actually pass through the through opening wherein "an engagement portion of a second closure part passes through the engagement opening". The argument is found not persuasive because it is more limiting than the claimed invention. In Claim 1, the engagement opening is required to be formed as a through opening "into which the engagement portion protrudes" (lines 12 - 13) and not the engagement portion passing through as argued by Applicant. The reference by Chung discloses the claimed feature wherein the portion (12) protrudes into the engagement through opening (221) as . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737.  The examiner can normally be reached on Monday-Thursday 8:30 - 7:00 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D./Examiner, Art Unit 3677                                                                                                                                                                                                        
/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677